Citation Nr: 1235159	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-04 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for status post total right knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued a 30 percent rating for status post total right knee replacement.  The Veteran disagreed with that decision.  During the course of the appeal, the Veteran relocated to North Carolina, and jurisdiction of the claims file was transferred to the RO in Winston-Salem, North Carolina.  


FINDING OF FACT

During the entire time covered by this appeal, the Veteran's service-connected right knee disability, status post right knee replacement, was manifested by an overall disability picture that more nearly approximated chronic residuals consisting of severe painful motion or severe weakness of the right knee joint with significant instability, significant limitation of motion, and objective evidence of myositis ossificans in the soft tissues overlying the upper patella.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the assignment of a 60 percent rating are met for residuals of a right knee replacement.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5055 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from 0 percent to as much as 100 percent, depending on the disability involved, based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity, and their duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit, or ask the VA to obtain, that are relevant to establishing her or his entitlement to increased compensation.  However, the required notice need not be specific to the particular Veteran's circumstances.  VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran submitted his most recent claim for an increased rating for the service-connected residuals of a right knee replacement in August 2007.  In a statement received at the RO in December 2007, the Veteran requested that the RO schedule a VA examination to assess the severity of his right knee, status post right knee replacement, and, obtain his VA medical records from the VA Medical Center (VAMC) in Salisbury.  The RO subsequently provided the appellant pre-adjudication notice by letter dated January 2008.  The notification identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In response to the January 2008 letter, the Veteran notified the RO that he had no additional evidence to submit to support his claim.  

After the RO issued the March 2008 rating decision which denied the Veteran's claim for increase, the Veteran submitted a notice of disagreement with that decision in May 2008.  In his notice of disagreement, the Veteran referred to VA outpatient treatment records from the VAMC Salisbury.  In response to this statement, the RO subsequently obtained additional VA outpatient treatment records from VAMC Salisbury, and, sent another letter to the Veteran in August 2008.  In that letter, the RO provided the specific rating criteria applicable to the Veteran's claim.  In response to the August 2008 letter, the Veteran indicated, later that month, he would send additional information to support his claim, namely, fee basis treatment that was pending.  He indicated that he would submit that evidence as soon as it became available.  

The Veteran subsequently submitted private treatment records from 2008 through 2010 showing continued treatment for right knee pain, instability, and effusion.  Some of the records were submitted after the RO issued the final supplemental statement of the case in December 2009.  Therefore, the RO has not had an opportunity to review that evidence in the first instance.  However, the Veteran, via his representative's September 2012 correspondence, waived review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ) in the first instance.  Thus, the Board may proceed without prejudice to the Veteran.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has obtained service medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Veteran was afforded a VA examination in February 2008 in response to his claim for increase.  Although the Veteran contends, in his substantive appeal to the Board received in February 2009, that his February 2008 VA examination was inadequate, the Board is assigning the highest possible rating for the service-connected status post right knee replacement under the most appropriate rating code based on the private evidence in the record.  Therefore, there is no prejudice to the Veteran regardless of whether or not the February 2008 VA examination is inadequate.  

Therefore, VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran seeks an increased rating for his service-connected status post right knee replacement, currently rated 30 percent disabling.  

Disability ratings are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2011). 

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service connection for excision of the semilunar cartilage and anterior cruciate ligament of the right knee was established pursuant to an April 1989 rating decision.  An initial 10 percent rating was assigned, effective September 7, 1988.  A February 1998 rating decision increased the 10 percent rating to 20 percent, effective from November 10, 1997, based on a finding of moderate instability of the right knee.  On October 31, 2001, the Veteran underwent a total right knee replacement.  A temporary total rating was assigned pursuant to 38 C.F.R. § 4.30 based on surgery necessitating convalescence effective from October 31, 2001, the date of the surgery.  Following surgery and the subsequent convalescent period, the service-connected right knee disability was recharacterized as a right knee replacement, and the disability was rated pursuant to the criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Diagnostic Code 5055, which governs knee replacement (prosthesis), provides for a 100 percent rating for one year after implantation of the prosthesis.  The 100 percent rating for one year following implantation of the prosthesis will commence after the initial grant of the one month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  Following the one year period, the residuals of a knee replacement are rated 60 percent rating where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to Codes 5256, 5261, or 5262.  The minimum rating for a prosthetic knee replacement is 30 percent.  38 C.F.R. § 4.71a (2011).  

Significantly, the criteria under Diagnostic Codes 5257 (instability or subluxation) and Diagnostic Code 5260 (limitation of flexion) provide for a maximum 30 percent rating, which is the minimum rating assigned under Diagnostic Code 5055.  The knee could be rating instead under either of these codes, or under Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.  However, because Diagnostic Code 5055 is based on the prosthetic replacement of the knee joint and includes symptoms of painful motion and weakness, assigning multiple ratings for the Veteran's left knee disability under Diagnostic Codes 5055 and 5256-5262 would constitute prohibited pyramiding and the Veteran's symptoms would be compensated twice.  38 C.F.R. § 4.14 (2011); VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59990 (2004).

The total rating assigned from October 31, 2001, was extended through November 30, 2002, in light of the criteria pursuant to Diagnostic Code 5055.  At the end of that convalescent one year period, the RO assigned a 30 percent rating, effective December 1, 2002.  

The Veteran's service-connected right knee disability has been rated under Diagnostic Code 5055 as 30 percent disabling.  

That 30 percent rating is the minimum rating for a prosthetic knee replacement under Diagnostic Code 5055.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy under Diagnostic Codes 5256, 5261, 5262.  To warrant a 60 percent rating, there must be chronic residuals of severe painful motion or severe weakness in the knee joint.  

Diagnostic Codes 5256 applies to ankylosis of the knee, and provides a 40 percent rating for extremely unfavorable ankylosis in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion between 20 degrees and 45 degrees; and, a maximum 60 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  

Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  \

Diagnostic Code 5262 does not apply in this case, as the pathology required for application of that code, malunion or nonunion of the tibia and fibula, is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2011).  Separate ratings for limitation of extension and for limitation of flexion may be assigned where there is separate compensable pathology for both limitation of extension and flexion.

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  the use of terminology such as moderate or severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

In a precedent opinion, VA's General Counsel concluded that a veteran who has arthritis and instability in his knee may receive separate ratings under Diagnostic Codes 5003 and 5257.

The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011). 

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different plains.  Inquiry will be direct to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45 (2011). 

A 30 percent rating is the minimum rating assigned for knee disability following total knee replacement.  To warrant an increased rating, the evidence must show either chronic residuals of severe motion limitation or weakness (which would warrant a 60 percent rating under Code 5055) or impairment warranting an intermediate level of disability under any of the analogous diagnostic codes that offer a rating in excess of 30 percent, such as Diagnostic Codes 5256, 5261, and 5262.  38 C.F.R. § 4.71a (2011).

The evidence of record since the Veteran filed his most recent claim for increase in August 2007 consists of the Veteran's competent and credible statements regarding the level of pain and other observable symptoms such as give way weakness; a VA examination conducted in February 2008; VA outpatient treatment records showing complaints and treatment for right knee pain from 2007 through 2008; and private treatment records from 2008 through 2010 showing possible loosening of the prosthesis and multidirectional instability.

According to the Veteran, his recovery since the October 2001 right knee replacement had not progressed as expected and he continues to have progressively worse pain in the right knee, with swelling.  In support of his claim for increase, the Veteran reported in December 2007 that his right knee was giving out more frequently, that there was a hard material feeling in his knee, that he had swelling all the time, and that he was in constant pain.  The Veteran reported that he was unable to walk forward or backward at more than a slow normal pace because the knee would not bend at a faster pace.  The Veteran also indicated that he was unable to tie shoes, put on socks, trim toenails, or do anything that involved bending.  The Veteran also described a tightness in the joint that pulled muscles in his leg when he bent his knee.  

VA x-rays of the right knee from November 2006 confirmed that there was some myositis ossificans in the soft tissues overlying the upper patella.  

At a VA examination in February 2008, the examiner noted that the Veteran's VA medical records were reviewed, but the claims file was not requested.  The Veteran reported to the examiner that he did not get very good results from the right knee replacement and continued to have pain medially and laterally.  The examiner indicated that the Veteran had constant mild to moderate pain and also got flares.  The Veteran reported that his condition was getting progressively worse, and that he was treated with hydrocodone, but with only fair results.  The knee pain reportedly kept the Veteran up at night.  On examination, the right knee was larger than the left, and the Veteran described giving way, instability, stiffness, and weakness.  The Veteran reported flare-ups later in the day after being on his feet.  At those times the pain became severe.  In addition, the Veteran also reported a severe flare one to two weeks prior to the examination, which lasted several days.  Range of motion was reported poor at all times, and was more painful during a flare.  At the time of the examination, the Veteran did not report the use of an assistive device such as a brace or cane.  The examiner noted bony joint enlargement, tenderness, painful movement, crepitation, and a slight limp.  The examiner did not observe instability.  Flexion was from 8 to 100 degrees, with pain beginning at 100 degrees.  No additional limitation of motion was noted on repetitive use.  Joint ankylosis was not demonstrated.  The examiner did not order additional right knee x-rays, but did refer to the 2006 x-ray report, and the diagnosis was right total knee replacement, with myositis ossificans of the soft tissues of the right knee.  

In the Veteran's May 2008 notice of disagreement, he specifically disagreed with the findings of the February 2008 VA examiner.  Contrary to the examination findings, the Veteran reported that his knee locked when he climbed stairs and he reported weakness, instability, pain, and decreased motion of the knee.  The Veteran also commented that while the examiner did not find any functional impairment after repetitive use, the Veteran was unclear how that could have been evaluated as the examination only lasted a few minutes.  The Veteran maintained, in essence, that the examiner did not provide an accurate portrayal of the Veteran's functional impairment.  Based on the other evidence of record, the Board agrees that the February 2008 examination is not an accurate portrayal of the Veteran's disability.  The examiner did not take into consideration the Veteran's competent and credible statements regarding his knee pain and giving way.  Although the Veteran does not have the medical expertise to diagnose the cause of instability, he is competent to report observable symptoms such as pain, painful motion, locking, and giving way of this knee.  There is no reason to doubt the Veteran's credibility with regard to his competent statements.  Furthermore, because the examiner did not have access to the claims file, the examiner was not aware of the Veteran's other statements or general history of the right knee pain progression.  Moreover, the examination is also inadequate for rating purposes because the examiner did not specify what additional limitations the Veteran had during flares and did not indicate how often the flares occurred.  Furthermore, it appears, based on the Veteran's statements, that the examiner did not adequately test the Veteran's motion of the right knee after repetitive use.  Therefore, the Board finds that the February 2008 examination report has less probative value.  

Moreover, the findings from the February 2008 report are not consistent with the other evidence of record, including VA outpatient treatment records, and private records, which show an overall disability picture that is more severe than described by the VA examiner.  That evidence provides objective findings by qualified medical professionals that support the Veteran's assertions.  

VA records in 2008 show various complaints and treatment for right knee pain.  A private orthopedic report from August 2008 shows that the Veteran presented to a fee-basis orthopedic specialist, Dr. H., as a referral from VA regarding his right knee.  The Veteran reported continued pain in the right knee that was, at worst, 8/10 in nature and was described as sharp, stabbing, and intermittent.  He had some associated swelling.  The Veteran reported that the pain interfered with his overall daily activities.  On examination of the right knee, minimal effusion was noted.  Range of motion of the right knee was limited from 5 to 90 degrees.  The knee was stable to stress testing on examination.  A moderate antalgic gait was noted with ambulation.  The examiner recommended a bone scan and noted that not all patients had good results after knee replacement, particularly those who had previous knee surgery.  

The results of the private bone scan from November 2008 revealed mild activity about the right knee prosthesis rather diffusely, but no hyperemia, which the examiner found concerning for some loosening of the right prosthesis.

At a January 2009 follow up, Dr. H. again noted effusion in the right knee, and crepitus with motion.  The Veteran had pain about the anterior portion of the knee, particularly in the quad area.  His range of motion was limited from about 10 to at most 90 degrees.  The knee was grossly stable in the anterior posterior medial lateral planes.  Dr. H. referred to the November 2008 bone scan results, and concluded that the Veteran's continued problems about the knee were likely due to scar tissue, poor mobility, and previous multiple surgeries.  Additional surgery was not recommended at that time.  

In a follow-up statement by the Veteran in February 2009, he reported that he had to take hydrocodone every night or he was not able to sleep due to the severity of his knee pain.  The Veteran reiterated his assertions regarding the severity of his right knee disability and the inadequacy of the February 2008 examination.  The Veteran added that the examination in February 2008 consisted of taking six steps across the floor and six back and that the remainder of the examination lasted about 10 minutes.  

Finally, a March 2010 private progress note from the Veteran's orthopedic specialist notes that the Veteran was about to have a total left knee replacement, but was also complaining of right knee pain.  The progress report served as a preoperative examination of the left knee, and a detailed examination of the right knee.  With regard to the right knee, the examiner noted that the Veteran's pain was reportedly worsening over the years.  The severity of the pain was reported as 7/10.  The location of the pain was in the front, back, medial, and lateral side of the right knee.  The pain was described as sharp, dull, burning, and aching.  The pain was variable, and associated symptoms included pain at night, pain at rest after sitting for awhile, stiffness, locking, catching, giving way, and weakness.  He had limitation with walking, standing, sitting, getting dressed, driving, and going up or down stairs.  Alignment of the right knee was in about 5 degrees of valgus.  His active range of motion was -15 to 90 degrees on the right.  There was a small effusion appreciated and slight patellar maltracking laterally.  There was multidirectional instability while seated.  There was a 3+ Lachman, and 3+ laxity to valgus and varus stress testing.  

The examiner concluded, upon evaluation of the right knee, that there was multidirectional instability on examination.  The Veteran accurately reported to the examiner that a work-up in 2008 was inconclusive as to whether there was any loosening of the prosthesis.  Because lab results were normal, the examiner did not believe that the Veteran had any chronic infection.  It was suggested that the Veteran obtain a hinged knee brace for the right knee to provide stability and support, and to prevent falls due to significant instability.

Based on the above findings on the private medical reports and fee basis reports, which are consistent with the Veteran's complaints of severe knee pain, significant limitation of motion, and instability, the Board finds that the criteria for the assignment of a 60 percent rating under Diagnostic Code 5055 are more nearly approximated.  The Veteran's right total knee replacement residuals have been objectively shown to be manifested by severe chronic knee pain with an associated antalgic gait, effusion, significant limitation of motion, and weakness due to multidirectional instability.  There remains some question as to whether the Veteran's prosthesis is loose, and although the private records do not necessarily provide specific limitation of motion on repetitive use or during flares, they do describe the Veteran's knee pain as severe.  Moreover, the findings on the November 2006 x-ray, the bone scan in 2008, and the findings from the 2010 report also support the Veteran's assertions of severe pain and weakness in the right knee, because they show the myositis ossificans in the soft tissue, a possible loosening of the prosthesis, and multidirectional instability.  That objective evidence that supports the Veteran's assertions.  In light of those clinical observations, the Board finds that the Veteran's post-operative right knee disability most closely approximates the criteria for a 60 percent rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  38 C.F.R. § 4.7 (2011).  That rating represents the maximum schedular rating under that diagnostic code.  As the symptoms have remained fairly consistent throughout the appeal period, and the objective findings support the complaints, the 60 percent rating is warranted during the entire period of time covered by this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Although the multidirectional instability is not shown until 2010, the 2008 bone scan and the 2006 x-ray also support the assignment of a 60 percent rating when considering the Veteran's reports of severe pain and weakness.  The objective findings serve to support the Veteran's complaints, which have been consistent throughout the appeal period.  

In this case, the Board assigns a 60 percent rating pursuant to Diagnostic Code 5055.  Under the amputation rule, the combined rating for a disability shall not exceed the rating for an amputation at the elected level, were amputation to be performed.  Amputation of the right leg at the knee would warrant a 60 percent rating, according to 38 C.F.R. § 4.71a , Diagnostic Code 5164.  Therefore, the combined ratings for the prosthetic right knee shall not exceed a 60 percent evaluation. 38 C.F.R. § 4.68 (2011).  Because a 60 percent rating has already been assigned, an additional rating would violate the rule.  Thus, a higher rating, or any separate rating, for right total knee arthroplasty is not warranted. 

The Veteran's right knee symptomatology falls squarely within the criteria for a 60 percent rating under the provisions of 38 C.F.R. § 4.71a , Diagnostic Code 5055 (2011).  The potential entitlement to an extraschedular rating has also been considered.  38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  However, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. 3.321(b)(1) (2011).  When the rating schedule is inadequate to rate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1) (2011).  

Here, the symptomatology and impairment caused by the Veteran's service-connected status post right knee replacement, namely severe pain, significant limitation of motion, effusion, and weakness due to instability are specifically and directly contemplated by the criteria for rating residuals of knee replacements and are contemplated within the rating criteria compatible with a 60 percent disability rating.  Furthermore, a higher rating would violate the amputation rule.  Comparing the Veteran's disability level and symptomatology of his right knee status post right knee replacement to the rating schedule, the degree of disability of the service-connected symptomatology throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the anxiety reaction, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Therefore, referral for consideration for an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A 60 percent rating for right total knee arthroplasty residuals is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


